Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/21 has been entered.
 

Election/Restrictions
Claims 1-6 & 10 are allowable. Claims 4-6, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement, as set forth in the Office action mailed on 1/4/19, is hereby withdrawn and claims 4-6 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-6 & 10 are allowed.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Mueller on 6/29/22

The application has been amended as follows: 

Please cancel Claim 9
Please Claim 11
Please amend claim 1 as below:

1. (Currently Amended) An electronic device comprising:
 a battery; and 
a housing including a battery compartment for the battery, 
wherein the housing includes a keyboard, 
wherein the battery has a main surface and a pair of side surfaces perpendicular to the main surface,
 wherein the battery compartment is a recess in a main surface of the housing that extends to a primary end of the housing, 
wherein the battery compartment has a main surface and a pair of side surfaces and a shape in plan view corresponding to a shape in plan view of the battery, the main surface of the battery compartment being configured to face the main surface of the battery and the side surfaces of the battery compartment being configured to face the respective side surfaces of the battery when the battery is disposed in the battery compartment, 
wherein each of the side surfaces of the battery compartment has a guide rail for guiding the battery into the battery compartment,
 wherein each of the side surfaces of the battery has a guide groove for engaging with a corresponding guide rail of the battery compartment, and 
wherein each of the guide rails has a first end at the primary end of the housing and a second end at an opposite end of the primary end of the housing and a uniform width from the first end to the second end, each of the guide rails being linearly inclined with respect to the main surface of the battery compartment from the first end to the second end such that a distance between the first end of the guide rail and the main surface of the battery compartment is greater than a distance between the second end of the guide rail and the main surface of the battery compartment.

Please amend claim 4 as below:
4. (Currently Amended) An electronic device comprising: 
a battery; and 
a housing including a battery compartment for the battery, 
wherein the housing includes a keyboard, 
wherein the battery has a main surface and a pair of side surfaces perpendicular to the main surface, 
wherein the battery compartment is a recess in a main surface of the housing that extends to a primary end of the housing, 
wherein the battery compartment has a main surface and a pair of side surfaces and a shape in plan view corresponding to a shape in plan view of the battery, the main surface of the battery compartment being configured to face the main surface of the battery and the side surfaces of the battery compartment being configured to face the respective side surfaces of the battery when the battery is disposed in the battery compartment, 
wherein each of the side surfaces of the battery compartment has a guide groove for guiding the battery into the battery compartment, 
wherein each of the side surfaces of the battery has a guide rail for engaging with a corresponding guide groove of the battery compartment, and 
wherein each of the guide grooves has a first end at the primary end of the housing and a second end at an opposite end of the primary end of the housing, each of the guide grooves 3being inclined with respect to the main surface of the battery compartment from the first end to the second end such that a distance between the first end of the guide groove and the main surface of the battery compartment is greater than a distance between the second end of the guide groove and the main surface of the battery compartment.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record Iwamoto et al. (US PG Publication 2011/0076523), Shimizu JP2012/028921 and Kayama et al. JP2001/266826  has been presented. 

The prior art of record Iwamoto et al. (US PG Publication 2011/0076523), Shimizu JP2012/028921 and Kayama et al. JP2001/266826 do not disclose
wherein the battery compartment has a main surface and a pair of side surfaces and a shape in plan view corresponding to a shape in plan view of the battery, wherein each of the side surfaces of the battery compartment has a guide rail for guiding the battery into the battery compartment, wherein each of the side surfaces of the battery has a guide groove for engaging with a corresponding guide rail of the battery compartment, and wherein each of the guide rails has a first end at the primary end of the housing and a second end at an opposite end of the primary end of the housing and a uniform width from the first end to the second end, each of the guide rails being linearly inclined with respect to the main surface of the battery compartment from the first end to the second end such that a distance between the first end of the guide rail and the main surface of the battery compartment is greater than a distance between the second end of the guide rail and the main surface of the battery compartment. Or 
wherein the battery compartment has a main surface and a pair of side surfaces and a shape in plan view corresponding to a shape in plan view of the battery, wherein each of the side surfaces of the battery compartment has a guide groove for guiding the battery into the battery compartment, wherein each of the side surfaces of the battery has a guide rail for engaging with a corresponding guide groove of the battery compartment, and wherein each of the guide grooves has a first end at the primary end of the housing and a second end at an opposite end of the primary end of the housing, each of the guide grooves 3being inclined with respect to the main surface of the battery compartment from the first end to the second end such that a distance between the first end of the guide groove and the main surface of the battery compartment is greater than a distance between the second end of the guide groove and the main surface of the battery compartment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723